Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. 
The Information Disclosure Statement (IDS) filed 22 February 2022 has been entered. Applicant’s amendment of the claims filed 30 September 2021 has been entered. Applicant’s remarks filed 30 September 2021 are acknowledged.
Claims 1-372, 379, 383, 403-406, 408 and 409 are cancelled. Claims 411-416 have been added. Claims 373-378, 380-382, 384-402, 407 and 410-416 are pending. Claim 402 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 373-378, 380-382, 384-401, 407 and 410-416 are under examination to the extent they read on the elected species:
A) wherein the peptide comprises at least 90% sequence identity to SEQ ID NO: 114;
B) wherein the compound is administered via oral administration; 
C) wherein the peptide is linked to an active agent which is a steroid;
a gastrointestinal disease, and wherein the gastrointestinal disease is irritable bowel syndrome; and
E) wherein the permeation enhancer is SNAC.
Claims 373-378, 380-382, 384-387, 389, 393-401, 407 and 410-416 read on the elected species, and claims 388 and 390-392 are drawn to non-elected species.

Claim Objections/Rejections Withdrawn
The objections to claim 397, 401 and 410 for informalities or typographical errors are withdrawn in response to Applicant’s amendment of the claims. 
The provisional nonstatutory double patenting rejection over claims 125-145, 154 and 155 of co-pending Application No. 16/061,179 is withdrawn in view that the ‘179 application is now abandoned. 
The provisional nonstatutory double patenting rejection over claims 186, 187, 189-193, 195-199 and 201 of co-pending Application No. 16/478,672 is withdrawn in view of the claim amendment in the ‘672 application. 

Claim Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 373-378, 380-382, 384-387, 389, 393-401, 407 and 410-416 remain rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement, for reasons set forth in the following.
Applicant argues that the specification as filed provides evidence that peptides having each of the possible amino acid residues at each of the variable positions of SEQ ID NO: 174 are highly resistant to proteases (e.g., pepsin and trypsin), reduction (e.g., DTT), and heat (e.g., temperatures up to 100°C). Applicant argues that SEQ ID NO: 174 provides two amino acid options at each of 14 variable residues and two amino acids or null at an additional variable position (at position 38), and these amino acid substitutions are encompassed in SEQ ID NO: 110, SEQ ID NO: 114, and SEQ ID NO: 140, which correspond to SEQ ID NO: 27, SEQ ID NO: 31, and SEQ ID NO: 57, respectively, without an N-terminal GS. Applicant argues that the specification shows that the peptides of SEQ ID NO: 27, SEQ ID NO: 31, and SEQ ID NO: 57 were highly resistant to trypsin, pepsin, DTT reduction, and heat; thus, the peptides encompassed by SEQ ID NO: 174 are highly resistant to trypsin, pepsin, reduction, and heat, and are fully described in the specification.
Applicant’s arguments have been fully considered but have not been found to be persuasive. 
Independent claim 373 has been amended to recite “A method of delivering an active agent to a protease-rich environment in a subject, the method comprising administering a compound comprising a peptide linked to an active agent to the subject, wherein the peptide: comprises a sequence of SEQ ID NO: 174, and upon exposure to 0.5 U/ml to 5000 U/ml pepsin at a temperature of at least 20°C for at least 5 minutes, at least 70% of the peptide remains intact, thereby delivering the active agent to the protease-rich environment.” Depending claims further specify that the peptide has one or more of the characteristics recited in claim 375, and exhibits the functions of homing to cartilage, kidneys, proximal tubules of the kidneys, or tumors. The specification, however, does not provide adequate written description and evidence of possession of the peptides that exhibit the properties and functions required by the present claims. Applicant argues that the specification provides experimental data that the amino acid substitutions at each of variable positions of SEQ ID NO: 174 were highly resistant to trypsin, pepsin, DTT reduction, and heat; however, the data do not provide sufficient evidence that the genus of the peptides as claimed exhibit such characteristics. The peptides of SEQ ID NO: 27, SEQ ID NO: 31, and SEQ ID NO: 57 are 39 or 40 amino acids in length, and their related peptides of SEQ ID NO: 110, SEQ ID NO: 114, and SEQ ID NO: 140 are 37 or 38 amino acids in length. These short peptides are resistant to proteases such as pepsin and trypsin, reduction by DTT, and heat, due to the presence of three disulfide bridges that lead the formation of the knotted structure. However, the instant claims are not limited to the peptides consisting of SEQ ID NO: 174 (38 amino acids). The phrase “the peptide comprises a sequence of SEQ ID NO: 174” encompasses the peptide of SEQ ID NO: 174 with flanking sequences of any lengths. It is unlikely that peptides with any flanking sequences to SEQ ID NO: 174 can maintain the resistance to a protease, e.g., pepsin, DTT reduction, or heat; and it is also unpredictable that these peptides are capable of homing to cartilage, kidneys, or tumors. One of ordinary skill in the art would not be able to identify without further testing which of those peptides have the stability properties and homing functions 
For the foregoing reasons, the disclosure of the present application does not satisfy the written description requirement set forth under 35 U.S.C. 112(a). 

Amended claims 373-378, 380-382, 384-387, 389, 393-401, 407 and 410-416 remain rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement, for reasons set forth in the following.
Applicant argues that independent claim 373 has been amended to recite, in part, “A method of delivering an active agent to a protease-rich environment in a subject, the method comprising administering a compound comprising a peptide linked to an active agent to the subject, wherein the peptide comprises a sequence of SEQ ID NO: 174…”, and that the specification as filed enables one of skill in the art to identify the peptides encompassed by SEQ ID NO: 174 that exhibit the properties required by the claims. Applicant argues that all peptides encompassed by SEQ ID NO: 174 are fully enabled by the specification, because the specification provides evidence that peptides containing each possible substitution are highly resistant to proteases (e.g., pepsin and trypsin), reduction (e.g., DTT), and heat (e.g., temperatures up to 100°C). Applicant further argues that the specification describes that peptides are sufficiently stable to deliver an active agent to a protease-rich environment, and thus can be used in methods of administering peptides linked to active agents (e.g., antibiotics, chemotherapeutics, or steroids) to subjects and delivering the active agents to 
Applicant’s arguments have been fully considered but have not been found to be persuasive.
As set forth above, the specification does not enable one of skill in the art to identify the peptides comprising a sequence of SEQ ID NO: 174 that exhibit the properties required by the claims. While the specification shows that the peptides of SEQ ID NO: 27, SEQ ID NO: 31, and SEQ ID NO: 57, which are 39 or 40 amino acids in length, were resistant to proteases such as pepsin and trypsin, reduction by DTT, and heat, however, there is no evidence that the full scope of peptides comprising a sequence of SEQ ID NO: 174 exhibit such stability characteristics. The phrase “the peptide comprises a sequence of SEQ ID NO: 174” encompasses the peptide of SEQ ID NO: 174 with flanking sequences of any lengths. It is unlikely that peptides with any flanking sequences to SEQ ID NO: 174 can maintain the resistance to a protease, e.g., pepsin, and it is also unpredictable that these peptides are capable of homing to cartilage, kidneys, or tumor. One of ordinary skill in the art would not be able to identify without further testing which of those peptides have the stability properties and homing functions required by the present claims. Clearly, those of ordinary skill would need to engage in undue experimentation to generate nearly infinite number of the peptides recited in the claims and determine their stability, function, and in vivo use.
Further, the specification does not provide sufficient guidance to practice the invention as broadly claimed. The specification discloses that the cysteine dense peptides (CDPs) have a knotted structure and exhibit stability to denaturation and 
For the foregoing reasons, the disclosure fails to comply with the enablement requirement under 35 U.S.C. 112(a).

Double Patenting

3)	claims 1-27 of U.S. Patent No. 11,090,358 (previously Application No. 15/758,320);
6)	claims 17-25 of U.S. Patent No. 11,013,814 (previously Application No. 16/492,914); and
8)	claims 75-100 of co-pending Application No.16/650,350.
Applicant requests that the Examiner continue to hold these rejections in abeyance until allowable subject matter is identified.

New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 394 and 395 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 394 recites “The method of claim 373, wherein the peptide enters a cell, and wherein the peptide is active intracellularly.” It is unclear whether the claim requires that only the peptide moiety (without the active agent moiety) enters a cell.
The method of claim 373, wherein the peptide is formulated in a pharmaceutical composition.” The claim, as written, reads on formulating the peptide, rather than the compound comprising a peptide linked to an active agent, in a pharmaceutical composition. The metes and bounds of the claim are unclear. 

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 10, 2022